DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 12, 13, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Pub. No. KR 101131983 B1 by Ahn (“Ahn”).

	As to claim 1, Ahn discloses a reconfigurable display system for providing a three-dimensional augmented reality experience (Ahn, the image output unit includes the filter for converting the outputted image into the three-dimensional image in the front side of the output panel, Page 6, ¶ [05]), the display system comprising:
a display (Ahn, image output unit 51, Figure 3);
a moveable optic (Ahn, first optic 55 may move forward and backward, Figure 3, Page 8, ¶ [02]);
an optical element (Ahn, stereoscopic image filter 52, Figure 3) positioned between the display and the moveable optic;
a lens actuator (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) configured to control a physical position of the moveable optic (Ahn, first optic 55, Figure 3); and
a display controller (Ahn, image control part 58, Figure 3) comprising a processor and memory, the memory storing instructions executable by the processor to control the lens actuator to move the moveable optic to a position and/or orientation (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) that is selected based on user input and/or dynamic conditions of the reconfigurable display system (Ahn, as shown in figure 4b, if the vehicle speed increases, the image control part 58 moves the first optic 55 towards the image output unit 31, Figure 4b, Page 8, ¶ [10]), the instructions further executable to control an output of image light from the display (Ahn, image output unit 51, Figure 3) to pass through the optical element (Ahn, stereoscopic image filter 52, Figure 3) and the moveable optic (Ahn, first optic 55, Figure 3) and impinge upon a transparent plane (Ahn, windshield glass 41, Figure 2) to generate a viewable image (Ahn, the image in which the head up display . Ahn inherently teaches the image control part 58 having a processor and memory in order to store and execute the functions as shown in the citations.
As to claim 2, Ahn teaches the reconfigurable display system wherein the reconfigurable display system is included in a vehicle (Ahn, automotive head up display apparatus, Abstract), and wherein the transparent plane includes a windshield of the vehicle (Ahn, windshield glass 41, Figure 2).
As to claim 3, Ahn teaches the reconfigurable display system wherein the dynamic conditions of the reconfigurable display system include a configuration of a chassis of the vehicle. As shown in figure 2 of Ahn, the head up display system is configured for the configuration of the vehicle.
As to claim 6, Ahn teaches the reconfigurable display system wherein the dynamic conditions of the reconfigurable display system include a parameter of a user of the reconfigurable display system (Ahn, as shown in figure 4b, if the vehicle speed increases, the image control part 58 moves the first optic 55 towards the image output unit 31, Figure 4b, Page 8, ¶ [10]). Ahn teaches the speed of the vehicle, which is a controllable parameter by the user, causing the change is the display conditions.
As to claim 7, Ahn teaches the reconfigurable display system further comprising a backlight for the display comprising a matrix of light-emitting diodes (Ahn, backlight 51a is compose of the white LED light… and the LCD panel 51b is illuminated from the rear. Figure 3, Page 7, ¶ [13]). 

controlling a lens actuator (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) to move a moveable optic (Ahn, first optic 55, Figure 3) of the reconfigurable display system to a position and/or orientation (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) that is selected based on user input and/or dynamic conditions of the reconfigurable display system (Ahn, as shown in figure 4b, if the vehicle speed increases, the image control part 58 moves the first optic 55 towards the image output unit 31, Figure 4b, Page 8, ¶ [10]); and
controlling an output of image light from a display to pass through an optical element (Ahn, stereoscopic image filter 52, Figure 3) and the moveable optic (Ahn, first optic 55, Figure 3) and impinge upon a transparent plane (Ahn, windshield glass 41, Figure 2) to generate a viewable image (Ahn, the image in which the head up display system 50 comes out from the LCD panel 51b is enlarged and is projected with the lens control unit 54 towards the windshield glass 41. The image projected onto is reflected in the windshield glass to the direction of the operator 30. Figures 2 and 3, Page 7, ¶ [02]).
wherein the dynamic conditions of the reconfigurable display system include a configuration of a chassis of a vehicle that includes the reconfigurable display system. As shown in figure 2 of Ahn, the head up display system is configured for the configuration of the vehicle.
As to claim 16, Ahn teaches the method wherein the dynamic conditions of the reconfigurable display system include a parameter of a user of the reconfigurable display system (Ahn, as shown in figure 4b, if the vehicle speed increases, the image control part 58 moves the first optic 55 towards the image output unit 31, Figure 4b, Page 8, ¶ [10]). Ahn teaches the speed of the vehicle, which is a controllable parameter by the user, causing the change is the display conditions.
As to claim 18, Ahn discloses a reconfigurable display system for providing a three-dimensional augmented reality experience in a vehicle (Ahn, the image output unit includes the filter for converting the outputted image into the three-dimensional image in the front side of the output panel, Page 6, ¶ [05]), the display system comprising:
a display (Ahn, image output unit 51, Figure 3);
a moveable optic (Ahn, first optic 55 may move forward and backward, Figure 3, Page 8, ¶ [02]);
an optical element (Ahn, stereoscopic image filter 52, Figure 3) positioned between the display and the moveable optic and configured to split image light from the display into a left eye image and a right eye image (Ahn, left-eye image l and right eye image r, Figure 6, Page 10, ¶ [05]);
a lens actuator (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the configured to control a physical position of the moveable optic (Ahn, first optic 55, Figure 3); and
a display controller (Ahn, image control part 58, Figure 3) comprising a processor and memory, the memory storing instructions executable by the processor to control the lens actuator to move the moveable optic to a position and/or orientation (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) that is selected based on user input and/or dynamic conditions of the vehicle (Ahn, as shown in figure 4b, if the vehicle speed increases, the image control part 58 moves the first optic 55 towards the image output unit 31, Figure 4b, Page 8, ¶ [10]), the instructions further executable to control an output of the image light from the display (Ahn, image output unit 51, Figure 3) to pass through the optical element (Ahn, stereoscopic image filter 52, Figure 3) and the moveable optic (Ahn, first optic 55, Figure 3) and impinge upon a windshield of the vehicle (Ahn, windshield glass 41, Figure 2) to generate a three-dimensional image (Ahn, the image in which the head up display system 50 comes out from the LCD panel 51b is enlarged and is projected with the lens control unit 54 towards the windshield glass 41. The image projected onto is reflected in the windshield glass to the direction of the operator 30. Figures 2 and 3, Page 7, ¶ [02]). Ahn inherently teaches the image control part 58 having a processor and memory in order to store and execute the functions as shown in the citations.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 9, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Pub. No. KR 101131983 B1 by Ahn (“Ahn”) in view of U.S. Pub. No. 2018/0017791 by Beckman (“Beckman”).

As to claim 4, Ahn does not expressly teach the reconfigurable display system wherein the dynamic conditions of the reconfigurable display system include an amount of ambient light on the windshield.
wherein the dynamic conditions of the reconfigurable display system include an amount of ambient light on the windshield (Beckman, the system accepts data input from sensors communicating overall, environmental and/or ambient light conditions surrounding the user, or within the user's field of vision (e.g., outside a vehicle and inside the vehicle where the user is seated, or simply surrounding a user and/or light augmenting or affecting matrix)… in step 405, if the ratio of average light density (brightness/luminance) from outside sensors to average light density from inside sensors is greater than a variably set or predetermined threshold below which a dusk mode or nighttime mode should be entered, the system may determine that it should enter a "daytime mode," beginning in step 407. Figure 4, ¶ [0046]). Beckman teaches the different lighting modes based on the detected ambient light.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ahn’s head up display to include Beckman’s ambient light modes because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Beckman’s ambient light modes permits improved viewing properties for the head up display based on the daylight brightness levels.  This known benefit in Beckman is applicable to Ahn’s head up display as they both share characteristics and capabilities, namely, they are directed to vehicle head up displays.  Therefore, it would have been recognized that modifying Ahn’s head up display to include Beckman’s ambient light modes would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the 
Thus, Ahn, as modified by Beckman, teaches the different display modes for the HUD based on the ambient light.
As to claim 5, Ahn, as modified by Beckman, teaches the reconfigurable display system wherein the dynamic conditions further include a location of glare on the windshield, and wherein the selected position and/or orientation of the moveable optic is selected to direct the image light to a location of the windshield that is spaced from the location of glare (Beckman, the control system 2011 scans the environment facing device 2000 and display 2001, and identifies the location and orientation of a user's eyes (if present).  The control system may then define and track an observation focal point based on the user's eye location and orientation, in real time, and create shading to reduce glare and enhance the viewability of environmental objects, and create the appearance of virtual objects, on the other side of device 2000, ¶ [0090]) (Beckman, step 2207, the control unit next determines what light paths in the environment will intersect with the observation focal points, forming an image for the user, or, which would form an image for the user, except that it is blocked by the device or another object, which may then be selectively removed from view through image creation aspects set forth in the present application.  (In some embodiments, the sensors and cameras are present outside of the confines of the device, such as by scattering throughout the environment, and wireless communications with the control system, enabling the imaging and rendering of any objects, and removal of any other 
As to claim 9, Ahn does not expressly teach the reconfigurable display system further comprising an eye-tracking module configured to receive an indication of a location of a user focal point from an eye-tracking sensor, and wherein the instructions are further executable to control an output of the image light from the display to pass through the optical element and the moveable optic and impinge upon the transparent plane to generate the viewable image as a three-dimensional image on a continuous plane that is based on the user focal point.
Beckman teaches a shifted reality display device further comprising an eye-tracking module configured to receive an indication of a location of a user focal point from an eye-tracking sensor, and wherein the instructions are further executable to control an output of the image light from the display to pass through the optical element and the moveable optic and impinge upon the transparent plane to generate the viewable image as a three-dimensional image on a continuous plane that is based on the user focal point (Beckman, the control system 2011 scans the environment facing device 2000 and display 2001, and identifies the location and orientation of a user's eyes (if present).  The control system may then 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ahn’s head up display to include Beckman’s focal point tracking because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Ahn to include Beckman is expressly provided by Beckman, stating that the focal point tracking is utilized to create shading and reduce glare (Beckman, ¶ [0090]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Ahn’s head up display to include Beckman’s focal point tracking with the motivation of tracking the user focal point to create shading.  The person of ordinary skill in the art would have recognized the benefit of improving the viewing properties of the head up display.
	Thus, Ahn, as modified by Beckman, teaches the user focal point tracking and glare reduction.
As to claim 14, Ahn does not expressly teach the method wherein the dynamic conditions of the reconfigurable display system include an amount of ambient light on the transparent plane.
Beckman teaches a shifted reality display device wherein the dynamic conditions of the reconfigurable display system include an amount of ambient light on the transparent plane (Beckman, the system accepts data input from sensors . Beckman teaches the different lighting modes based on the detected ambient light.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ahn’s head up display to include Beckman’s ambient light modes because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Beckman’s ambient light modes permits improved viewing properties for the head up display based on the daylight brightness levels.  This known benefit in Beckman is applicable to Ahn’s head up display as they both share characteristics and capabilities, namely, they are directed to vehicle head up displays.  Therefore, it would have been recognized that modifying Ahn’s head up display to include Beckman’s ambient light modes would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Beckman’s ambient light modes in vehicle head up displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

As to claim 15, Ahn, as modified by Beckman, teaches the method wherein the dynamic conditions further include alocation of glare on the transparent plane, and wherein the selected position and/or orientation of the moveable optic is selected to direct the image light to a location of the transparent plane that is spaced from the location of glare (Beckman, the control system 2011 scans the environment facing device 2000 and display 2001, and identifies the location and orientation of a user's eyes (if present).  The control system may then define and track an observation focal point based on the user's eye location and orientation, in real time, and create shading to reduce glare and enhance the viewability of environmental objects, and create the appearance of virtual objects, on the other side of device 2000, ¶ [0090]) (Beckman, step 2207, the control unit next determines what light paths in the environment will intersect with the observation focal points, forming an image for the user, or, which would form an image for the user, except that it is blocked by the device or another object, which may then be selectively removed from view through image creation aspects set forth in the present application.  (In some embodiments, the sensors and cameras are present outside of the confines of the device, such as by scattering throughout the environment, and wireless communications with the control system, enabling the imaging and rendering of any objects, and removal of any other objects, from view, at the user's selection.) To do so, the control system next recreates the light blocked by those object(s), for example, by transmitting and shifting the perspective of the environment using shifted reality aspects of the present 
As to claim 19, Ahn does not expressly disclose the reconfigurable display system wherein the dynamic conditions further include a location of the user in the vehicle, and wherein the position and/or orientation of the moveable optic is selected to position the three-dimensional image at a location of the windshield that corresponds to a location of the user in the vehicle.
Beckman teaches a shifted reality display device wherein the dynamic conditions further include a location of the user in the vehicle, and wherein the position and/or orientation of the moveable optic is selected to position the three-dimensional image at a location of the windshield that corresponds to a location of the user in the vehicle (Beckman, the control system 2011 scans the environment facing device 2000 and display 2001, and identifies the location and orientation of a user's eyes (if present).  The control system may then define and track an observation focal point based on the user's eye location and orientation, in real time, and create shading to reduce glare and enhance the viewability of environmental objects, and create the appearance of virtual objects, on the other side of device 2000, ¶ [0090]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ahn’s head up display to include Beckman’s focal point tracking because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Ahn to 
	Thus, Ahn, as modified by Beckman, teaches the user focal point tracking to determine where to position a glare reduction image.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Pub. No. KR 101131983 B1 by Ahn (“Ahn”) in view of U.S. Pub. No. 2015/0098029 by Sato et al. (“Sato”).

As to claim 8, Ahn does not expressly teach the reconfigurable display system wherein the instructions are further executable to selectively turn off one or more light-emitting diodes of the matrix responsive to determining that a current or expected thermal load of the reconfigurable display system that exceeds a threshold.
Sato teaches a head-up display device wherein the instructions are further executable to selectively turn off one or more light-emitting diodes of the matrix responsive to determining that a current or expected thermal load of the reconfigurable display system that exceeds a threshold (Sato, The control unit 41 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ahn’s backlight to include Sato’s brightness adjustment because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sato’s brightness adjustment permits reduced brightness when not needed or in order to protect the components from heat damage.  This known benefit in Sato is applicable to Ahn’s backlight as they both share characteristics and capabilities, namely, they are directed to head up displays.  Therefore, it would have been recognized that modifying Ahn’s backlight to include Sato’s brightness adjustment would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sato’s brightness adjustment in head up displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Ahn, as modified by Sato, teaches the backlight being turned off based on a temperature above a threshold.
As to claim 20, Ahn does not expressly teach the reconfigurable display system further comprising a backlight for the display comprising a matrix of light-emitting diodes, and wherein the instructions are further executable to selectively turn off one or more light-emitting diodes of the matrix as a function of an amount of ambient light impinging on the windshield.
Sato teaches a head-up display device further comprising a backlight for the display comprising a matrix of light-emitting diodes, and wherein the instructions are further executable to selectively turn off one or more light-emitting diodes of the matrix as a function of an amount of ambient light impinging on the windshield (Sato, The control unit 41 adjusts the brightness of the display image displayed by the liquid crystal display device 10 via the drive circuit based on the obtained detection signal.  For example, when a value indicating the brightness of the light received by the optical sensor 31 is higher than a threshold value (previously stored), a temperature of the center of the liquid crystal panel 11 is assumed to be high, the brightness of the backlight light source is decreased or the liquid crystal display device 10 is turned off. Figure 3, ¶ [0041]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ahn’s backlight to include Sato’s brightness adjustment because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sato’s brightness adjustment permits reduced brightness when not needed or in order to protect the components from heat damage.  This known benefit in Sato is applicable to Ahn’s backlight as they both share characteristics and capabilities, namely, they are directed to head up displays.  Therefore, it would have been recognized that modifying Ahn’s backlight to include Sato’s brightness adjustment would 
	Thus, Ahn, as modified by Sato, teaches the backlight being turned off based on the amount of light being higher than a threshold.

Allowable Subject Matter
Claims 10, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 10, Ahn does not teach the reconfigurable display system wherein the display is a first display, the reconfigurable display system further comprising a second display, and wherein the instructions are further executable to selectively enable the first display and the second display based on the one or more dynamic conditions.
Beckman teaches different mode based on the ambient light sensed. However, Beckman does not teach the different displays selectively enabled based on the ambient light. No other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claim 11, this claim is objected to for the same reasons as claim 10, of which this claim is dependent upon. 

As to claim 17, Ahn does not teach the method further comprising selectively enabling one of a first display or a second display of the reconfigurable display system based on the one or more dynamic conditions, the first display being a different type of display than the second display.
Beckman teaches different mode based on the ambient light sensed. However, Beckman does not teach the different displays selectively enabled based on the ambient light. No other prior art was found which teaches, alone or in combination, the cited limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691